In an action to recover damages, inter alia, for fraud and duress, the defendant appeals from an order of the Supreme Court, Nassau County (Becker, J.), dated March 22, 1994, which granted the plaintiffs’ motion to disqualify the law firm of Meltzer, Lippe, Goldstein, Wolf, Schlissel & Sazer, P. C. from representing it.
Ordered that the order is affirmed, with costs.
It is apparent from the nature of the Meltzer firm’s actual involvement with the plaintiff Gangi, whereby they aided him in obtaining confidential documents and in some business negotiations, that there is a reasonable probability they acquired confidential or strategically valuable information that may be of use to the defendant (Solow v Grace & Co., 83 NY2d 303, 306; Cardinale v Golinello, 43 NY2d 288, 295-296). The Meltzer firm is thus in the position of either compromising its zeal in order to avoid making use of information probably known to one of it present associates, or compromising the *504confidences of that associate’s former client. It is such conflicts which the Code of Professional Responsibility is designed to avoid. Thompson, J. P., Balletta, Krausman and Florio, JJ., concur.